Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification 
	Amendments to the Specification filed 11 January 2022 have been entered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Theodore W Olds III on 07 March 2022.

The application has been amended as follows: 
IN THE CLAIMS

1. (CURRENTLY AMENDED) A gas turbine engine comprising: 
a fan and a low pressure compressor, said fan and said low pressure compressor configured for rotating at a common speed and in a common direction; 
a fan drive turbine configured for driving a gear reduction, in turn configured for driving said low pressure compressor and said fan at speed which is slower than a speed of said fan drive turbine; 
a combustor intermediate said low pressure compressor and said fan drive turbine and a thrust bearing configured for mounting said fan drive turbine, said thrust bearing being aft of a location of said combustor; 
said fan drive turbine is configured to be supported on said thrust bearing and on a second bearing which is aft of said thrust bearing; 

said gear reduction is configured to be supported on a third bearing forward of said gear reduction and on a fourth 
said fan delivering air into a bypass duct as propulsion air, and delivering air into said low pressure compressor, and a bypass ratio of the volume of air delivered into the bypass duct divided by the volume of air delivered into the low pressure compressor is between 10 and 30 
wherein there is a high pressure turbine and a high pressure compressor and said shear section is aft of a plurality of blades on said high pressure turbine; and 
wherein said shear section is between 1.5 and 2.0 times weaker than any other portion of the drive connection 
2-8. (CANCELLED)  
9. (REJOINED - CURRENTLY AMENDED) The gas turbine engine as set forth in claim 1, wherein said shear section is provided by a thin portion of the drive connection.  
10. (REJOINED - CURRENTLY AMENDED) The gas turbine engine as set forth in claim 9, wherein said thin portion is in a hub of the drive connection configured for connecting said fan drive turbine to a shaft of said drive connection.  
11. (ORIGINAL) The gas turbine engine as set forth in claim 1, wherein said gear reduction is an epicyclic gear reduction.  
12. (CURRENTLY AMENDED) A gas turbine engine comprising: 
a fan and a low pressure compressor, said fan and said low pressure compressor configured for rotating at a common speed and in a common direction; 
a fan drive turbine configured for driving an epicyclic gear reduction, in turn, configured for driving said low pressure compressor and said fan at speed which is slower than a speed of said fan drive turbine; 
a combustor intermediate said low pressure compressor and said fan drive turbine and a thrust bearing configured for mounting said fan drive turbine, said thrust bearing being aft of a location of said combustor; 

said drive connection further comprising a shaft section and a hub of said fan drive turbine;
said gear reduction configured to be supported on a second bearing forward of said gear reduction and on a third 
wherein said shear section is between 1.5 and 2.0 times weaker than any other portion of the drive connection 
said fan delivering air into a bypass duct as propulsion air, and delivering air into said low pressure compressor, and a bypass ratio of the volume of air delivered into the bypass duct divided by the volume of air delivered into the low pressure compressor is between 10 and 30; and497630US02; 67097-3627PUS2 
wherein said shear section is provided by connections configured for connecting the [[a]] shaft section of the drive connection extending toward said gear reduction to the [[a]] hub of said fan drive turbine.  
13. (PREVIOUSLY PRESENTED) The gas turbine engine as set forth in claim 12, wherein there is a high pressure turbine and a high pressure compressor and said shear section is aft of blades on said high pressure turbine.  
14-18. (CANCELLED)  
19. (PREVIOUSLY PRESENTED) The gas turbine engine as set forth in claim 12, wherein said connections are one of bolts and pins.  
20-21. (CANCELLED)  
22. (CURRENTLY AMENDED) A gas turbine engine comprising: 
a fan and a low pressure compressor, said fan and said low pressure compressor configured for rotating at a common speed and in a common direction; 
a fan drive turbine configured for driving an epicyclic gear reduction, in turn, configured for driving said low pressure compressor and said fan at speed which is slower than a speed of said fan drive turbine; 
a combustor intermediate said low pressure compressor and said fan drive turbine and a thrust bearing configured for mounting said fan drive turbine, said thrust bearing being aft of a location of said combustor; 

said gear reduction configured to be supported on a second bearing forward of said gear reduction 597630US02; 67097-3627PUS2 and on a third 
said shear section is between 1.15 and 1.5 times weaker than any other portion of the drive connection 
said fan delivering air into a bypass duct as propulsion air, and delivering air into said low pressure compressor, and a bypass ratio of the volume of air delivered into the bypass duct divided by the volume of air delivered into the low pressure compressor is between 10 and 30; and
wherein there is a high pressure turbine and a high pressure compressor and said shear section is aft of a plurality of blades on said high pressure turbine.  
23. (CANCELED)
24. (CURRENTLY AMENDED) The gas turbine engine as set forth in claim 22 [[23]], wherein said drive connection further comprises a shaft section and a hub of said fan drive turbine, and said shear section is provided by connections configured for connecting the [[a]] shaft section extending toward said gear reduction to the [[a]] hub of said fan drive turbine.  
25. (CURRENTLY AMENDED) The gas turbine engine as set forth in claim 24, wherein said connections are one of bolts and pins.  
26. (REJOINED - CURRENTLY AMENDED) The gas turbine engine as set forth in claim 22 [[23]], wherein said shear section is provided by a thin portion of the drive connection.  
27. (REJOINED - CURRENTLY AMENDED) The gas turbine engine as set forth in claim 26, wherein said thin portion is in a hub configured for connecting said fan drive turbine to a shaft of said drive connection.  
28. (CURRENTLY AMENDED) The gas turbine engine as set forth in claim 22, wherein said drive connection further comprises a shaft section and a hub of said fan drive turbine, and said shear section is provided by connections configured for connecting the [[a]] shaft section extending toward said gear reduction to the [[a]] hub of said fan drive turbine.  
29-30. (CANCELED)

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connections configured for connecting the shaft section…extending toward said gear reduction to the hub of said fan drive turbine” in claims 12, 14, and 28 are in
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 12, the prior art of record does not teach in combination with the other limitations of the independent claim: “said shear section is between 1.5 and 2.0 times weaker than any other portion of the drive connection between said fan drive turbine and said gear reduction”.
Regarding Claim 22, the prior art of record does not teach in combination with the other limitations of the independent claim: “said shear section is between 1.15 and 1.5 times weaker than any other portion of the drive connection between said fan drive turbine and said gear reduction”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153. The examiner can normally be reached 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741